WELLS, Judge.
The sole issue in this appeal is whether the court erred in allowing defendant’s motion for a directed verdict at the close of plaintiff’s evidence. For the following reasons, we hold the court did not err in allowing the motion.
A motion for a directed verdict by a defendant presents the question of whether the evidence, taken in the light most favorable to the plaintiff, is sufficient to take the case to the jury and to support a verdict for plaintiff. Kelly v. Harvester Co., 278 N.C. 153, 179 S.E. 2d 396 (1971). Such a motion is not properly allowed unless it appears, as a matter of law, that the plaintiff cannot recover upon any view of the facts which the evidence reasonably tends to establish. Manganello v. Permastone, Inc., 291 N.C. 666, 231 S.E. 2d 678 (1977).
The evidence in the present case tends to show that Manning and defendant were using the helicopter on 18 September 1982 to allow defendant to practice executing a maneuver known as an “auto-rotation” maneuver, which student pilots must master in order to be certified as a pilot. This maneuver, one of the most difficult maneuvers required, involves a simulation of an emergency in which the pilot undertakes to land the aircraft without engine power.
Plaintiff affirmed defendant’s deposition testimony that Manning had his hands on the controls when Manning initiated the maneuver and instructed defendant to “follow through,” that is, to place his hands on the controls to feel the movements Manning was making. Although defendant later learned from Manning after the crash that Manning had relinquished the controls to defendant, defendant did not see or feel Manning relinquish the controls, nor did he hear Manning say he was relinquishing control.
Larry Self, a certified helicopter pilot instructor, testified as an expert witness that it is standard instructional procedure for a *829student and instructor pilot to affirmatively acknowledge transfer and receipt of controls. Defendant testified in his deposition that Manning was not in the habit of acknowledging transfer or receipt of controls. According to Federal Aviation Administration Regulations which were introduced into evidence, a “pilot in command” is “the pilot responsible for the operation and safety of an aircraft during flight time.” Self testified that regardless of whether the student knows he is to be on the controls, the instructor, as the pilot in command, is ultimately responsible for making sure that the maneuver can be completed safely, which Manning failed to do.
Plaintiffs president, Creswell Horne, Jr., admitted that Manning was the pilot in command and in charge of the helicopter. After the helicopter crashed, Manning told him he “just couldn’t get hold of the controls in time” to prevent the crash.
The evidence, taken in the light most favorable to the plaintiff, fails to show any negligence on the part of the defendant. Notwithstanding the lack of any evidence of negligence on defendant’s part, plaintiff contends that it presented a prima facie case of negligence requiring submission of the case to the jury when plaintiff offered evidence tending to show that it, as bailor, delivered the helicopter to defendant; that defendant, as bailee, accepted the helicopter and thereafter had control of it; and that defendant returned the helicopter in a damaged condition. See Insurance Co. v. Cleaners, 285 N.C. 583, 206 S.E. 2d 210 (1974). Insurance Co. and other cases cited by the plaintiff are distinguishable from the case at bar. Assuming that there was a bailment, a prima facie showing of negligence would arise by presumption. Had plaintiffs evidence consisted only of the bailment and subsequent damage by the bailee during the bailment, plaintiffs argument might prevail. Here, however, plaintiffs evidence went much further and conclusively established a lack of negligence by defendant. There must be negligence on the part of defendant for him to be found liable for the damage. See Pennington v. Styron, 270 N.C. 80, 153 S.E. 2d 776 (1967). It appearing, as a matter of law, that plaintiff cannot recover against defendant under any state of facts which the evidence presents, the court properly allowed defendant’s motion for a directed verdict. Manganello v. Permastone, supra.
*830Affirmed.
Judges Arnold and Parker concur.